




EXHIBIT 10.17
STARBUCKS CORPORATION
GLOBAL STOCK OPTION GRANT AGREEMENT
FOR PURCHASE OF STOCK UNDER THE
KEY EMPLOYEE SUB-PLAN TO THE
2005 LONG-TERM EQUITY INCENTIVE PLAN




FOR VALUABLE CONSIDERATION, STARBUCKS CORPORATION (the “Company”) does hereby
grant to the individual named below (the “Optionee”), the number of options to
purchase a share of the Company’s Common Stock (the “Options”) set forth below
for the exercise price per share (the “Exercise Price”) set forth below. Such
Options shall vest and terminate according to the vesting schedule and term
information described below in this Global Stock Option Grant Agreement and
according to any special terms and conditions applicable to the Optionee’s
country contained in any appendix hereto (the “Appendix”). All terms of this
Global Stock Option Grant Agreement, including the Appendix, shall be subject to
the terms and conditions of the Key Employee Sub-Plan to the 2005 Long-Term
Equity Incentive Plan (the “Key Employee Sub-Plan”) and the 2005 Long-Term
Equity Incentive Plan (the “Plan”). Capitalized terms not explicitly defined in
this Global Stock Option Grant Agreement but defined in the Plan shall have the
same definition as in the Plan.


Optionee:
 
Number of Options:
 
Type of Option Grant:
Non-Qualified Stock Option
Exercise Price:
 
Date of Grant:
 
Term of Option:
10 years from Date of Grant
Vesting Schedule:
 



ACKNOWLEDGMENT AND CONSENT
    
1.Change of Control. Upon a Change of Control, the vesting of the Options shall
accelerate and the Options shall become fully vested and exercisable to the
extent and under the terms and conditions set forth in the Plan; provided, that
for purposes of this Section, "Resignation (or Resign) for Good Reason" shall
have the following meaning:


“Resignation (or Resign) for Good Reason” shall mean any voluntary termination
by written resignation of the Active Status of the Optionee after a Change of
Control because of: (1) a material reduction in the Partner’s authority,
responsibilities or scope of employment; (2) an assignment of duties to the
Partner materially inconsistent with the Partner’s role at the Company
(including its Subsidiaries and affiliates) prior to the Change of Control,
(3) a material reduction in the Partner’s base salary or total incentive
compensation; (4) a material reduction in the Partner’s benefits unless such
reduction applies to all Partners of comparable rank; or (5) the relocation of
the Partner’s primary work location more than 50 miles from the Partner’s
primary work location prior to the Change of Control. Notwithstanding the
foregoing, an Optionee shall not be deemed to have Resigned for Good Reason
unless the Optionee, within one year after a Change of Control, (i) notifies the
Company of the existence of the condition giving rise to a Resignation for Good



1 of 8

--------------------------------------------------------------------------------




Reason within 90 days of the initial existence of such condition, (ii) gives the
Company at least 30 days following the date on which the Company receives such
notice (and prior to termination) in which to remedy the condition, and (iii) if
the Company does not remedy such condition within such 30-day period, actually
terminates employment within 60 days after the expiration of such 30-day period
(and before the Company remedies such condition). If the Company remedies such
condition within such 30-day period (or at any time prior to the Optionee's
actual termination), then any Resignation for Good Reason by the Optionee on
account of such condition will not be a Resignation for Good Reason.


2.Responsibility for Taxes. Regardless of any action the Company or, if
different, the Optionee’s employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Optionee’s participation in the Plan and
legally applicable to the Optionee (“Tax-Related Items”), the Optionee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains his or her responsibility and may exceed the amount actually withheld by
the Company or the Employer. The Optionee further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Options,
including but not limited to, the grant, vesting or exercise of the Options, the
subsequent sale of shares of Common Stock acquired pursuant to such exercise and
the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Options to
reduce or eliminate the Optionee’s liability for Tax-Related Items or achieve
any particular tax result. Furthermore, if the Optionee has become subject to
tax in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, he or she acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
    
Prior to exercise of the Options or any other relevant taxable or tax
withholding event, as applicable, the Optionee must pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, the Optionee authorizes the Company and/or
the Employer, or their respective agents, in their sole discretion, to satisfy
their withholding obligations with regard to all Tax-Related Items by one or a
combination of the following:


(a)
withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or



(b)
withholding from proceeds of the sale of shares of Common Stock acquired upon
exercise of the Options, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the the Optionee’s behalf pursuant to this
authorization without further consent), to the extent and in the manner
permitted by all applicable securities laws, including making any necessary
securities registration or taking any other necessary actions; or



(c)
withholding in whole shares of Common Stock to be issued at exercise of the
Options the fair market value of which (determined by reference to the closing
price of the Common Stock on the principal exchange on which the Common Stock
trades on the date the withholding obligation arises, or if such date is not a
trading date, on the next preceding trading date) is equal to the aggregate
withholding obligation as determined by the Company and/or the Employer with
respect to such Options.




2 of 8

--------------------------------------------------------------------------------






Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in shares of
Common Stock, for tax purposes, the Optionee is deemed to have been issued the
full number of shares of Common Stock subject to the exercised Options,
notwithstanding that a number of the shares of Common Stock is held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Optionee’s participation in the Plan. In the event the Tax-Related Items
withholding obligation would result in a fractional number of shares of Common
Stock to be withheld by the Company, such number of shares to be withheld shall
be rounded up to the next nearest number of whole shares of Common Stock. If,
due to rounding of shares of Common Stock, the value of the number of shares
retained by the Company pursuant to this provision is more than the amount
required to be withheld, then the Company may pay such excess amount to the
relevant tax authority as additional withholding with respect to the Optionee.
    
Finally, the Optionee is required to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of his or her participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver shares of Common Stock or the proceeds of the sale of shares of
Common Stock if the Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items. The Optionee shall have no further rights
with respect to any shares of Common Stock that are retained by the Company
pursuant to this provision, and under no circumstances will the Company be
required to issue any fractional shares of Common Stock.


3.Nature of Grant. In accepting the grant of the Options, the Optionee
acknowledges, understands and agrees that:
(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time;



(b)
the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;



(c)
all decisions with respect to future option grants, if any, will be at the sole
discretion of the Company;



(d)
the Optionee’s participation in the Plan shall not create a right to employment
or be interpreted as forming an employment or service relationship with the
Company, the Employer or any other Subsidiary or affiliate of the Company and
shall not interfere with the ability of the Company, the Employer or any other
Subsidiary or affiliate of the Company, as applicable, to terminate his or her
employment or service relationship, if any;



(e)
the Optionee is voluntarily participating in the Plan;






3 of 8

--------------------------------------------------------------------------------




(f)
the Options and the shares of Common Stock subject to the Options are not
intended to replace any pension rights or compensation;



(g)
the Options and the shares of Common Stock subject to the Options, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;



(h)
the future value of the underlying shares of Common Stock underlying the Options
is unknown, indeterminable, and cannot be predicted with certainty;



(i)
if the underlying shares of Common Stock do not increase in value, the Options
will have no value;



(j)
if the Optionee exercises the Option and acquires shares of Common Stock, the
value of such shares of Common Stock may increase or decrease in value even
below the Exercise Price;



(k)
after termination of the Optionee’ Active Status, the Optionee is no longer
eligible to receive any new options under the Plan;



(l)
no claim or entitlement to compensation or damages shall arise from termination
of the Options resulting from termination of the Optionee’s Active Status (for
any reason whatsoever, whether or not in breach of local labor laws or the terms
of the Optionee’s employment or service contract, if any, and whether or not
later to be found invalid) and, in consideration for the grant of the Options to
which the Optionee otherwise is not entitled, the Optionee irrevocably agrees
never to institute any claim against the Company, the Employer or any other
Subsidiary or affiliate of the Company, waives his or her ability, if any, to
bring any such claim, and releases the Company, the Employer and any other
Subsidiary or affiliate of the Company from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Optionee shall be deemed irrevocably to
have agreed not to pursue such claim, and the Optionee agrees to execute any and
all documents necessary to request dismissal or withdrawal of such claims;



(m)
in the event of termination of the Optionee’s employment (for any reason
whatsoever, whether or not in breach of local labor laws or the terms of the
Optionee’s employment or service contract, if any, and whether or not later
found to be invalid), his or her right to receive the Options and vest in the
Options under the Plan, if any, will terminate effective as of the date of the
voluntary or involuntary termination of the Optionee’s Active Status;
furthermore, in the event of termination of employment (for any reason
whatsoever, whether or not in breach of local labor laws or the terms of the
Optionee’s employment or service contract, if any, and whether or not later
found to be invalid), the Optionee’s right to exercise the Options after
termination of employment, if any, will be measured by the date of the voluntary
or involuntary termination of his or her Active Status; the Committee shall have
the exclusive discretion to determine when the Optionee’s Active Status for
purposes of the Option




4 of 8

--------------------------------------------------------------------------------




grant is terminated (including whether the Optionee may still be considered to
be providing services while on a leave of absence);


(n)
unless otherwise provided in the Plan or by the Company in its discretion, the
Option and the benefits evidenced by this Global Stock Option Grant Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Common Stock of the Company; and



(o)
the following provisions apply only if the Optionee is providing services
outside the United States:



(1)the Option and the shares of Common Stock subject to the Option, and the
value and income of same, are not part of normal or expected compensation or
salary for any purpose; and


(2)neither the Company, the Employer nor any other Subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
the Optionee’s local currency and the United States Dollar that may affect the
value of the Options or of any amounts due to the Optionee pursuant to the
exercise of the Options or the subsequent sale of any shares of Common Stock
acquired upon exercise.


4.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying shares of Common Stock. The Optionee is hereby advised to consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.


5.Data Privacy. In accepting the grant of the Options, the Optionee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
Global Stock Option Grant Agreement and any other Option grant materials by and
among, as applicable, the Employer, the Company, and its other Subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
the Optionee’s participation in the Plan.


The Company and the Employer may hold certain personal information about the
Optionee, including, but not limited to, the Optionee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all options or any other entitlement to shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in the
Optionee’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.


The Data will be transferred to Fidelity, or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
recipients of the Data may be located in the United States or elsewhere, and the
recipients’ country (e.g., the



5 of 8

--------------------------------------------------------------------------------




United States) may have different data privacy laws and protections than the
Optionee’s country. If the Optionee resides outside the United States, the
Optionee may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local partner or human resources
representative. In accepting the grant of the Options, the Optionee authorizes
the Company, Fidelity, and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Optionee may elect to deposit any shares of Common Stock received upon
exercise of the Options. The Data will be held only as long as is necessary to
implement, administer and manage the Optionee’s participation in the Plan. If
the Optionee resides outside the United States, the Optionee may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Further, the Optionee understands that he
or she is providing the consents herein on a purely voluntary basis. If the
Optionee does not consent, or if the Optionee later seeks to revoke his or her
consent, his or her employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Optionee’s consent is that the Company would not be able to
grant Options or other equity awards to the the Optionee or administer or
maintain such awards. Therefore, the Optionee understands that refusing or
withdrawing the Optionee’s consent may affect the Optionee’s ability to
participate in the Plan. For more information on the consequences of the
Optionee’s refusal to consent or withdrawal of consent, the Optionee may contact
his or her local partner or human resources representative.


6.Undertakings.  The Optionee hereby agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Optionee or the Option pursuant to the
provisions of this Global Stock Option Agreement.


7.Restrictions on Transfer. Notwithstanding anything in the Plan to the
contrary, the Options granted pursuant to this Award may not be sold, pledged
(as collateral for a loan or as security for the performance of an obligation or
for any other purpose), assigned, hypothecated, transferred, disposed of in
exchange for consideration, made subject to attachment or similar proceedings,
or otherwise disposed of under any circumstances.


8.Governing Law. The Options and the provisions of this Global Stock Option
Grant Agreement are governed by, and subject to, the laws of the State of
Washington, as provided in the Plan, without regard for its conflict of laws
provisions. For purposes of litigating any dispute that arises under this grant
or this Global Stock Option Grant Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Washington, agree that such
litigation shall be conducted in the courts of King County, or the federal
courts of the United States for the 9th Circuit, and no other courts, where this
grant is made and/or to be performed.


9.Compliance with Law. Notwithstanding any other provision of the Plan or this
Global Stock Option Grant Agreement, unless there is an available exemption from
any registration, qualification or other legal requirement applicable to the
shares of Common Stock, the Company



6 of 8

--------------------------------------------------------------------------------




shall not be required to deliver any shares issuable upon exercise of the
Options prior to the completion of any registration or qualification of the
shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Optionee understands that the Company is under no obligation to register or
qualify the shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the shares of Common Stock. Further, the Optionee agrees that the
Company shall have unilateral authority to amend the Plan and this Global Stock
Option Grant Agreement without the Optionee’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of shares.


10.Language. If the Optionee has received this Global Stock Option Grant
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.


11.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. In accepting the grant of the Options, the
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


12.Severability. The provisions of this Global Stock Option Grant Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


13.Appendix. Notwithstanding any provisions in this Global Stock Option Grant
Agreement, the Options shall be subject to any special terms and conditions set
forth in the Appendix for the Optionee’s country. Moreover, if the Optionee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Global Stock Option Grant Agreement.


14.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Options
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Optionee to sign any additional agreements or
undertakings (as provided in Section 6 above) that may necessary to accomplish
the foregoing.


15.Waiver. If the Optionee breaches or otherwise does not comply with any
provision of this Global Stock Option Grant Agreement, but the Company does not
act upon this breach or non-compliance and continues to comply with its
obligations under this Global Stock Option Grant Agreement, this shall not mean
that the Company waives any other provision of this Global Stock Option Grant
Agreement or will otherwise permit any further breach of or non-compliance with
any provision of this Global Stock Option Grant Agreement.
* * *



7 of 8

--------------------------------------------------------------------------------






EXECUTED as of the Date of Option Grant.


    STARBUCKS CORPORATION
    
By ________________________________                     
Its ________________________________                     
OPTIONEE




Signature ___________________________                 



8 of 8